t c memo united_states tax_court henry deletis jr petitioner v commissioner of internal revenue respondent docket no filed date henry deletis jr pro_se amy dyar seals for respondent memorandum findings_of_fact and opinion parker judge respondent determined deficiencies in petitioner's federal_income_tax and additions to tax for fraud as follows year deficiency additions to tax sec_6653 dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner had unreported income in the amounts of dollar_figure and dollar_figure from the sale of stolen cars in the taxable years and respectively whether petitioner had unreported dividend income of dollar_figure from bud-n-jan stables inc in taxable_year and whether petitioner is liable for the addition_to_tax for fraud under sec_6653 for each year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference henry deletis jr petitioner resided in fayetteville north carolina at the time he filed his petition in this case stolen car sales petitioner worked for herbert j caplan inc a buick dealership the dealership in brooklyn new york for years petitioner has conceded interest_income of dollar_figure and dollar_figure for the and taxable years respectively and wage income of dollar_figure for respondent has conceded dollar_figure of the income from the stolen cars for taxable_year so that the claimed amount is dollar_figure rather than dollar_figure he was the used car sales manager petitioner was a trusted employee and he had a close personal relationship with the dealership owner herbert caplan caplan in the nature of a father-and-son relationship petitioner and caplan went to the race track together and gambled on the horses during and petitioner sold some of the dealership's new and used cars pocketed the proceeds and did not repay the dealership for the cars petitioner deposited substantial amounts of these proceeds into his personal bank account at bankers trust company deposits to petitioner's account during exceeded dollar_figure during the deposits amounted to nearly dollar_figure petitioner's wages from the dealership were dollar_figure in and dollar_figure in records of the dealership reflected the sales of certain new cars to individual owners complete with deposits and financing through bankers trust company the dates of those sales fell in and however those purchasers proved to be fictitious in actuality petitioner had sold these new cars to used car dealers in petitioner received dollar_figure from the sale of new cars he also sold three additional new cars the selling prices of which are unknown but the invoice prices of which totaled dollar_figure in petitioner received dollar_figure from the sale of new cars petitioner made payments to the bank on the loans obtained for these new cars these loan payments totaled dollar_figure in and dollar_figure in petitioner also sold some of the dealership's used cars directly to used car dealers without fictitious intermediate buyers during petitioner sold used cars to dealers herman weisberger weisberger and morton best best for which he received dollar_figure petitioner sold an additional used cars whose value totaled dollar_figure to other dealers during in november of caplan consulted with the buick regional_office concerning the dealership's cash_flow problem the amount of cash was not commensurate with the volume of business that was apparently being done thereafter the dealership conducted a physical inventory of its cars petitioner assisted by providing a list of those used cars that he had sold without remitting the proceeds to the dealership caplan discharged petitioner on or before date petitioner weisberger and best offered to make restitution to the dealership for the stolen proceeds on date caplan sent a letter prepared by his attorney to the dealership's insurance_company reporting the loss on date best provided caplan with a list of cars that best had purchased from petitioner without receiving state of new york department of motor_vehicle certificates of sale forms mv-50 the apparently the seller is to issue the form mv-50 to the purchaser in order for the purchaser to have title to the continued dealership ultimately claimed and was allowed an embezzlement loss on its corporate_income_tax returns for and petitioner's story petitioner stated that this scheme started in petitioner admitted that it was his idea to move a few cars supposedly in order to help caplan keep the dealership but that the plan expanded to include many cars petitioner admits that maybe i got a little greedy and i took approximately dollar_figure from that money the dealership according to petitioner was experiencing financial difficulties resulting from the low volume of sales and the costs of purchasing a new location and building a showroom after the previous landlord had refused to renew the lease petitioner said the downpayments on the new cars were actually monies transferred from the downpayments on used cars sales petitioner testified that it would have been impossible to maintain this scheme of moving cars obtaining financing transferring deposits and making payments on the loans without someone in authority sanctioning these actions petitioner indicated that the dealership was holding checks for sales that they had noted on the books as paid according to petitioner general motors acceptance corporation gmac a subsidiary of general motors conducted a review of the dealership approximately a year before the ultimate continued vehicle a prerequisite to the purchaser's legally reselling the car discovery of the misappropriation in late petitioner alleges that during this review caplan instructed him to cooperate with the auditors and show the auditors the checks they were holding petitioner stated that several of these checks were from weisberger and that petitioner was holding them until weisberger could make good on them petitioner said he explained the dealership's long-term relationship with weisberger to the auditors and that nothing came of that review petitioner insisted that he kept only dollar_figure of the proceeds petitioner asserted that it was the buick motor division that initiated the late review rather than caplan asking for assistance petitioner also stated that before this review occurred he told caplan about the dollar_figure he took and about weisberger's outstanding checks petitioner did not explain where the rest of the proceeds went petitioner never repaid caplan for any of the money he took the record contains no evidence to corroborate petitioner's version of the events relating to the scheme best testified that he could not recall any of the events about which petitioner questioned him caplan is now deceased petitioner's testimony and post-trial briefs were largely efforts to blame everyone else however his efforts at blame shifting failed to explain the deposits of large sums of money into his personal bank account or to explain what happened to that money the court did not find petitioner to be a credible witness even as to events that were well documented for example he insisted he only stole a little over dollar_figure during and and insisted that he had pleaded guilty only to the theft of that amount however count three to which he pleaded guilty was that he had received taxable_income of dollar_figure in as to which continued bud-n-jan stables inc in late petitioner and his then wife janet singer deletis singer organized bud-n-jan stables inc the stables for the purpose of racing horses petitioner and singer were the only two stockholders petitioner was president and treasurer of the stables until december of the stables had a bank account at bankers trust company the stables owned about horses worth almost dollar_figure located in maryland the stables used the services of three trainers p j johnson mario padoranni and oliver cutshaw during the stables raced its horses and won race purses totaling dollar_figure the stables did not file a federal corporate_income_tax return for the taxable_year petitioner invested some of the proceeds from the stolen car sales into the stables petitioner contends that the only portion of the car sales proceeds that he kept was the dollar_figure that he invested in the stables see supra note petitioner testified that he agreed to give the stables to caplan to pay off the money petitioner stole from the dealership but that in december of singer stole the stables from him before he could do so petitioner signed an agreement whereby petitioner transferred his interest in the stables to singer in exchange for promissory notes however petitioner never received the notes continued he willfully and knowingly attempted to evade taxes petitioner stated that when he went to maryland to liquidate the stables he was unable to do so since the trainers had been instructed by singer not to do business with him now that singer was in control of the stables the next day when petitioner returned to new york petitioner found that singer had changed the locks on their house the following day singer moved everything out of the house and petitioner did not know where she went by the time petitioner located singer she had sold some of the horses petitioner sued to recover the stables but the court dismissed his action in or later petitioner divorced his wife at about that same time petitioner's criminal indictments fugitive status and pleas on date petitioner was arrested on a charge of grand larceny for stealing cars from the dealership the grand jury of kings county new york indicted petitioner and weisberger on counts of grand larceny first degree for the theft of the proceeds from the unauthorized sales of of the dealership's new cars during on date petitioner pleaded guilty to attempted grand larceny second degree petitioner failed to appear for sentencing on date and a bench warrant was issued for his arrest petitioner was a fugitive from justice from until early petitioner claimed he left town when another dealership salesman told him that caplan's alleged underworld friends were going to harm petitioner on date petitioner was indicted on two counts of income_tax evasion for the taxable years and and on one count of willfully making and subscribing to a false income_tax return for the taxable_year an arrest warrant was issued after being a fugitive from justice for some years petitioner surfaced in early on date petitioner pleaded guilty to one count of income_tax evasion pursuant to sec_7201 for the taxable_year the count to which he pleaded guilty was that he had received taxable_income of dollar_figure in as to which he willfully and knowingly attempted to evade taxes petitioner's federal_income_tax returns petitioner filed a joint federal individual_income_tax_return with singer for the taxable_year he reported his dealership wages of dollar_figure and no other income the signatures of both petitioner and singer are dated date but the envelope in which the return was mailed was postmarked date no extension of time for filing was requested petitioner did not file a federal individual_income_tax_return for the taxable_year respondent used the specific-items method to determine petitioner's unreported income from the car sales special_agent nahmias of the criminal_investigation_division of the internal_revenue_service nahmias conducted an independent investigation nahmias traced the stolen cars to the third-party used car dealers who purchased them and determined the amounts paid to petitioner for these cars he interviewed the dealers involved and reviewed the canceled checks the falsified new car invoices and the loan payments nahmias allowed petitioner deductions of dollar_figure and dollar_figure for and respectively for the deposits loan payments and insurance expenses on the stolen cars for the taxable_year respondent determined that petitioner had failed to report dollar_figure in interest_income and dollar_figure in net_income from the sale of the stolen cars resulting in a deficiency in tax of dollar_figure respondent also determined an addition_to_tax for fraud under sec_6653 in the amount of dollar_figure respondent issued the notice_of_deficiency for taxable_year on date revenue_agent metz metz prepared a corporate return for the stables for the taxable_year metz had none of the stables' business records so he calculated income and expenses through inquiries to third-party sources metz used the american racing manual statistics to determine the amounts won by the the net_income figure represents income from car sales dollar_figure income from car sales dollar_figure total income dollar_figure total expenses - dollar_figure net_income dollar_figure stables' horses dollar_figure and used this as the stables' gross_income petitioner agrees that the stables had gross_receipts of that amount in metz estimated the stables' expenses to total dollar_figure these estimated expenses included sundries dollar_figure jockey fees dollar_figure insurance dollar_figure workmen's_compensation dollar_figure fees for two trainers p j johnson dollar_figure and mario padoranni dollar_figure and loss on the sale of horses dollar_figure no fees were included for trainer oliver cutshaw the sources for most of these estimates are unknown no documentation of the expenses was presented at trial metz determined the names of the officers of the stables from the bank account and insurance records not knowing who was in control of the stables metz attributed the stables' corporate income to both petitioner and singer as dividend income there is no evidence of any payments by the stables to or on behalf of petitioner for the taxable_year respondent determined that petitioner had failed to report wage income of dollar_figure dividend income from the stables of dollar_figure dollar_figure net_income of stables - dollar_figure dividend_exclusion interest_income of dollar_figure and net_income from the sale of stolen cars of dollar_figure resulting in a deficiency in tax of dollar_figure the net_income figure represents income from car sales dollar_figure income from car sales dollar_figure continued respondent determined an addition_to_tax for fraud under sec_6653 in the amount of dollar_figure respondent issued the notice_of_deficiency for taxable_year on date opinion this is a fraud case in which respondent must prove fraud by clear_and_convincing evidence and petitioner must prove any error in the deficiency determinations by a preponderance_of_the_evidence 692_f2d_28 6th cir affg tcmemo_1981_700 sec_7454 rule if respondent does not prove fraud for the taxable_year the statute_of_limitations will bar the assessment of the deficiency and additions to tax for that year sec_6501 and c petitioner is collaterally estopped to deny fraud for the taxable_year since he pleaded guilty to tax_evasion pursuant to sec_7201 for that year 360_f2d_358 4th cir affg 43_tc_50 43_tc_68 moreover petitioner failed to file a tax_return for so a tax_deficiency and addition_to_tax may be assessed at any time sec_6501 thus for reasons of fraud and failure_to_file a return no limitations_period applies to sec_6501 and fraud continued income from car sales total income total expenses net_income dollar_figure dollar_figure - dollar_figure dollar_figure fraud is never presumed 55_tc_85 respondent cannot rely on petitioner's failure to satisfy his burden_of_proof as to the underlying deficiency for 53_tc_96 sec_6653 as it read for and imposed an addition_to_tax of percent of the underpayment if any part of the underpayment is due to fraud to uphold imposition of this penalty respondent must prove by clear_and_convincing evidence two elements the existence of an underpayment_of_tax each year and that some part of the underpayment is due to fraud 81_tc_640 petitioner has admitted the existence of the car-sales scheme which he says began in petitioner has admitted that he kept at least a portion of the proceeds from this scheme during and the dollar_figure he says he invested in the stables these proceeds are unreported taxable_income to petitioner respondent therefore has established an underpayment_of_tax for each year fraud is an intentional wrongdoing to establish fraud respondent must show that the taxpayer specifically intended to evade a tax believed to be owing 398_f2d_1002 3d cir 79_tc_995 affd 748_f2d_331 6th cir since intent can seldom be established by direct proof it must be gleaned from all the facts and circumstances in the entire record 80_tc_1111 56_tc_982 affd 470_f2d_87 1st cir fraudulent intent may be inferred from circumstantial evidence such as proof of conduct the likely effect of which is to mislead or conceal 317_us_492 391_f2d_727 4th cir affg in part revg and remanding in part tcmemo_1965_246 stephenson v commissioner t c pincite courts frequently list various factors or badges_of_fraud from which fraudulent intent may be inferred although such lists are nonexclusive some of the factors this court has considered indicative of fraud are understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with the tax authorities filing false forms w-4 failure to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity 99_tc_202 citing 796_f2d_303 9th cir affg t c memo petitioner has understated his income although petitioner presented caplan with a list of some of the missing cars during the inventory he has not presented any evidence to show he kept records of his income from this scheme he engaged in an illegal activity and attempted to conceal that fact from his employer the bank originating the new car loans and the dealership's auditors as well as from the tax authorities he omitted the income from his return and he failed to file a return for based on this course of conduct we find that petitioner acted fraudulently during and his federal_income_tax return was fraudulent with the intent to evade tax the doctrine_of collateral_estoppel bars petitioner from contesting the addition_to_tax for fraud under sec_6653 for taxable_year amos v commissioner supra arctic ice cream co v commissioner supra petitioner pleaded guilty to a charge of receiving taxable_income of dollar_figure in as to which he willfully and knowingly attempted to evade taxes accordingly petitioner will be held liable for the additions to tax for fraud for both and and the statute_of_limitations does not bar respondent from assessment of the deficiencies and additions to tax for either year diverted dealership income sec_61 defines gross_income to mean all income from whatever source derived this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 it includes funds acquired through embezzlement misappropriation and the sale of stolen goods 366_us_213 407_f2d_1337 3d cir affg tcmemo_1968_40 378_f2d_397 9th cir affg tcmemo_1965_212 351_f2d_539 7th cir affg tcmemo_1964_27 240_f2d_672 6th cir affg tcmemo_1956_35 respondent asserts that petitioner has unreported income for the taxable years and in the amounts of dollar_figure and dollar_figure respectively from the sales of cars which petitioner misappropriated from the dealership during those years the record shows that petitioner received at least those net amounts petitioner admits to the existence of the car-sales scheme but alleges that the purpose of the scheme was to provide funds to allow caplan to keep the dealership petitioner admits to using dollar_figure of the proceeds but insists that is all he stole however substantial amounts of the proceeds were deposited into a bank account over which petitioner had sole access and control the mere receipt and possession of money does not by itself constitute taxable_income 208_f2d_430 6th cir affg in part and revg in part a memorandum opinion of this court where a person collects funds merely as an agent the funds do not constitute income to him 808_f2d_312 4th cir affg tcmemo_1985_107 the money that a taxpayer acting as a conduit must transmit to someone else is not income 56_tc_530 affd 492_f2d_286 7th cir if petitioner had been holding the proceeds under caplan's direction for the benefit of the dealership then such funds would not be income to petitioner however petitioner has not presented any evidence as to the disposition of any of these car funds in his bank account petitioner's testimony that he informed caplan of the missing dollar_figure and of weisberger's checks indicates that caplan was unaware of these items and that petitioner had great control_over this scheme without any evidence to support petitioner's position that he was holding the proceeds as caplan's agent or as the dealership's agent we must find that the proceeds from the illegal car sales were income to petitioner as petitioner has not shown respondent's figures to be incorrect we hold that the net_proceeds are taxable_income to petitioner stables' income respondent has calculated the stables' income for the taxable_year and attributed it to petitioner as a dividend petitioner contends that respondent has not allowed for all of the stables' expenses that he was not an owner of the stables by the end of and that he suffered a loss when singer stole the stables from him generally the income of a corporation is taxed to the corporation a corporation is recognized as a separate legal entity from its stockholders for federal_income_tax purposes if either the formation of the corporation was based on a legitimate business_purpose or after formation the corporation actually conducted a legitimate business 336_us_422 319_us_436 where a corporation constitutes a mere shell and was not either formed or conducted for any nontax business_purpose its existence will be disregarded for federal_income_tax purposes even though validly incorporated under state law 52_tc_907 affd 451_f2d_992 9th cir wenz v commissioner tcmemo_1995_277 a dividend is a distribution_of_property from a corporation to a shareholder out of the corporation's earnings_and_profits the entire amount of the dividend is includable in the shareholder's gross_income sec_61 sec_301 sec_316 dividends may be formally declared or constructive 89_tc_1280 a constructive_dividend is paid when a corporation confers an economic benefit on a stockholder without expectation of repayment 521_f2d_160 10th cir 627_f2d_1032 10th cir affg tcmemo_1978_306 there is no dispute as to the stables' gross_receipts from the purses won by its horses respondent estimated the stables' expenses and deductions from third-party sources no evidence of which was presented respondent attributed all of the resulting net_income dollar_figure to petitioner petitioner is correct that respondent did not allow for all of the stables' expenses in that fees for one of the trainers were not included however petitioner is not before this court on behalf of the stables to contest its liability but in his individual capacity thus we need not address the correct amount of the stables' taxable_income there is no evidence that petitioner received an actual or constructive distribution from the stables respondent has not alleged that the stables was a sham corporation so that its existence as a separate legal entity should be ignored we find that the stables was organized for the business_purpose of racing horses and did race its horses the stables' income should not be attributed to petitioner as dividend income petitioner has argued that he is entitled to a loss for his share of the stables which singer stole from him section in some cases taxpayers must establish the correct amount of a corporation's earnings_and_profits in order to show that the distribution received was a return of a capital_contribution rather than a dividend however this is not such a case a allows for a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the amount of the deduction is determined using the adjusted_basis of the property sec_165 petitioner has not established the date of the loss nor his basis in the stables for these reasons petitioner is not entitled to a loss deduction to reflect the above concessions and holdings decision will be entered under rule it appears that after petitioner went to court to contest the date transfer to singer the court's dismissal left petitioner with an uncollectible debt the loss would be that of the debt not the stables and would have occurred in at the earliest not in
